UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-7619


GREGORY C. KRUG,

                Plaintiff - Appellant,

          v.

VICTOR LORANTH; JOHN R. OWEN; DAVID CRICKARD,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     David C. Norton, District Judge.
(1:13-cv-01409-DCN)


Submitted:   April 23, 2015                 Decided: April 27, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Charles Krug, Appellant Pro Se.    Marshall Prince, II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gregory     C.     Krug   appeals      the     district      court’s    order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have    reviewed    the    record    and   find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Krug v. Loranth, No. 1:13-cv-01409-DCN (D.S.C. Sept. 29,

2014).      We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented     in   the   materials

before   this    court    and   argument     would   not     aid   the   decisional

process.



                                                                           AFFIRMED




                                         2